Title: General Orders, 19 November 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh Tuesday Novr 19th 1782
                     Parole Goshen.
                     Countersigns Hartford, Inverness.
                  
                  For the day tomorrow Colonel VanshaickMajor FishFor duty tomorrowthe 6th Massachusetts regiment.
                  To suppress the practice of marauding which has of late so scandalously prevailed in this Cantonment.  The rolls are to be called at least four times in every twenty four hours not at any stated hour but as the commanding officers of regimts shall direct—If the Commanding officer of a regiment suspects that soldiers have left their companies in the night to go marauding he will order a Catchrool to be called turning all the men out upon the regimental parade—such as are absent to be punished at troop beating.
                  The Granting passes permitting noncommissioned officers and soldiers to go beyond the limits of the camp to be confined to the Generals and officers commanding regiments.
                  The commanding officers of regiments lately arrived in this Cantonment will be answerable that all the orders issued since the army left Verplanks point be read to their respective corps.
                  Each brigade will furnish a Patroll consisting of one Captain one Subaltern two Serjeants and twenty four rank & File one half to march to the right the other to the left—The officers to agree where they are to rendezvous upon the rounds they take.  When all the prisoners they have apprehended are to be examined and if found delinquent punished immediately on the spot with any number of lashes not exceeding one hundred to each Delinquent: Such as are detected with the Goods and property of the Inhabitants in their possession are to be reserved to be tried for their Lives by a General Courtmartial.
                  The officers commanding these patroles are as soon as relieved to report to the Field officer of the day.
               